Citation Nr: 0502939	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran retired from the United States Army in July 2000 
after more than 20 years of honorable active service.  He 
died on December 18, 2001.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July and October 2002 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Psychosis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from active service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In this case, the veteran's death certificate listed the 
immediate cause of his death in December 2001 as asphyxiation 
due to self-inflicted hanging.  The place of death was a 
state park.

The appellant contends that the veteran's death by suicide 
was the result of an acquired psychiatric disorder for which 
the veteran was entitled to service connection.  

The act of suicide is considered to be evidence of mental 
unsoundness.  Therefore, where no reasonable adequate motive 
for suicide is shown by the evidence, the act will be 
considered to have resulted from mental unsoundness.  See 
38 C.F.R. § 3.302(b)(2) (2004).  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a psychiatric disorder.  
In a March 2000 report of medical history for retirement, the 
veteran denied having had nervous trouble of any sort.  At 
the examination for retirement in March 2000, he was 
evaluated as psychiatrically normal.  

However, in March 2001, the RO received VA Form 21-526, 
Veteran's Application for Compensation or Pension, which was 
filed by a VA field examiner as the veteran's next friend.  
On the claim form, it was stated that the nature of the 
disease for which the claim was made and the date it began 
was psychosis within one year of release from active duty, 
suicidal ideations on 03-19-2001.  The VA field examiner 
stated on the claim form, "Info from veteran's assistance 
unit record at VAMC [VA Medical Center] Marion IL.  Veteran 
no longer at hospital."

The Board finds that the veteran's assistance unit records 
referred to by the VA field examiner on the service 
connection claim filed in March 2001 are relevant to issue 
currently before the Board in that competent evidence of a 
psychosis within one year of the veteran's separation from 
service would be pertinent to the claim for service 
connection for the cause of the veteran's death.  It does not 
appear that the RO made an attempt to obtain those records.  
VA's duty to assist the claimant requires an attempt to 
obtain such records, and so this case will be remanded for 
that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should obtain from the VA 
Medical Center, Marion, Illinois, any 
records of the veteran compiled in March 
2001, to include records of the veteran's 
assistance unit and any treatment 
records.

2.  Once the foregoing development is 
completed, the AMC should readjudicate 
the appellant's claim based on 
consideration of all of the evidence of 
record.  If the RO denies any benefit 
sought on appeal, it should provide the 
appellant and her representative a 
supplemental statement of the case.  The 
appellant and her representative should 
be afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	
	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


